TATE, Justice.
The plaintiff railways sue -to recover taxes levied by Jefferson Parish ordinance. In a companion suit decided this date, we have held this ordinance to be unconstitutional. Southern Pacific Transportation Co. v. Parish of Jefferson, 315 So.2d 619. Accordingly, the plaintiffs are entitled to the demanded refund of taxes they have paid under protest, plus interest thereon as provided by law.
The record contains the stipulated amounts paid under protest as of September 3, 1974. However, the stipulation also provides that no separate or additional judicial proceedings are required to recover additional taxes paid under protest after the date of the stipulation.
The amount of the taxes paid in 1975 is not found in the record. However, upon our declaration that the ordinance is unconstitutional, the plaintiffs are entitled (pursuant to the stipulation) to recover these taxes too.
Accordingly, the preferable procedure indicated is to remand this case to the district court for it to enter judgment in favor of the plaintiffs for refund of the total amount of the taxes paid under protest to which the plaintiffs are entitled.
We therefore reverse the judgment of the district court dismissing the plaintiffs’ suit; and we remand this case to the district court for it to enter judgment ordering refund of the taxes paid under protest, consistent with our ruling herein. The defendant is taxed with any costs of these proceedings for which he is not exempt by law.
Reversed and remanded.
BARHAM, J., takes no part.